United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3112
                         ___________________________

                              United States of America

                                        Plaintiff - Appellee

                                          v.

                              Clarence Duane Burnett

                                     Defendant - Appellant
                                   ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: June 13, 2019
                              Filed: September 4, 2019
                                   [Unpublished]
                                   ____________

Before GRUENDER, STRAS, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       The district court 1 revoked Clarence Burnett’s supervised release after finding
that he lied to his probation officer. We affirm.


      1
      The Honorable Howard F. Sachs, United States District Judge for the
Western District of Missouri.
       As a condition of supervised release, Burnett had to seek permission from his
probation officer before working, in large part because his prior conviction for
obstructing justice involved hiding assets. Rather than comply with this
requirement, however, Burnett decided to assist his mother with a major real-estate
deal involving two buildings and then enter into a written agreement to renovate
them. When his probation officer learned of these activities, he confronted Burnett,
who “denied being actively involved.”

       The district court found that this statement was a lie. In doing so, it credited
the probation officer’s description of his conversations with Burnett. On this record,
we have no reason to second-guess this “virtually unreviewable” credibility
determination. United States v. Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003).
Nor is there any merit to the suggestion that Burnett answered truthfully when he
denied being “actively involved” with his mother’s business. After all, he helped
negotiate a transaction worth more than one million dollars and then agreed to
renovate two buildings—actions that can hardly be described as trivial. Once the
court determined that Burnett failed to “answer truthfully all inquiries by [his]
probation officer,” it was entitled to revoke supervised release and return him to
prison. See 18 U.S.C. § 3583(e)(3).

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                         -2-